 1                                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     LUIS SILVA,                                    Case No. 2:16-cv-00960-R-AGR
12
                                       Plaintiff, ORDER OF DISMISSAL
13                                                PURSUANT TO PARTIES’
                  v.                              STIPULATION
14
                                                    Judge:        Manuel L. Real
15   H. BLAGG, et al.,                              Action Filed: February 11, 2016
16                                 Defendants.
17
18        Plaintiff Luis Silva is appearing pro se and in forma pauperis in this civil-
19   rights action pursuant to 42 U.S.C. § 1983.
20        On April 23, 2019, the parties filed a stipulation to dismiss this action with
21   prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
22   (ECF No. 110.)
23        Rule 41(a)(1)(A)(ii) provides, in pertinent part, that, “the plaintiff may dismiss
24   an action without a court order by filing . . . a stipulation of dismissal signed by all
25   parties who have appeared.” A voluntary stipulation to dismiss an action pursuant
26   to Rule 41(a)(1)(A)(ii) automatically terminates the action without operation of a
27   court order. Black Rock City, LLC v. Pershing Cty. Bd. Of Comm’rs., 637 F. App’x
28

                                                1
 1   488 (9th Cir. 2016) (citing Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d
 2   1074, 1077 (9th Cir. 1999)).
 3        In this case, Plaintiff and counsel for Defendants V. Cornejo, H. Blagg, A.
 4   Bender, K. Valaau, C. Mohammed, and B. Villa have signed and dated a stipulation
 5   to dismiss this action, and filed it with the Court.1 In light of the parties’ stipulation
 6   for voluntary dismissal, this action is terminated by operation of law without further
 7   order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). All pending deadlines are
 8   terminated. Each party is to bear its own litigation costs, fees, and expenses of any
 9   type, including attorney’s fees.
10        The Clerk of the Court is hereby directed to close this case pursuant to the
11   parties’ stipulation.
12        IT IS SO ORDERED.
13
14           May 9, 2019          __
     Dated: ________________________                 ____________________________
                                                     __________________________
15                                                   Honorable MANUEL L. REAL
                                                     Honorable
                                                     United States District Judge
16
     LA2016501434
17   53361677.docx

18
19
20
21
22
23
24
25
26          1
              The case was referred to a settlement conference under the Central
     District’s Prisoner Settlement Program. (ECF No. 105.) The settlement conference
27   took place at Richard J. Donovan Correctional Facility on April 2, 2019, where
     Plaintiff Silva and counsel for Defendants appeared. (ECF No. 108.) Settlement in
28   this matter was reached with the assistance of Magistrate Judge Rozella A. Oliver.
                                                2
